Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 1 of 76 Pageid#: 15222




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

                                                   )
     WILD VIRGINIA, VIRGINIA WILDERNESS            )   Case No. 3:20-cv-00045-JPJ-PMS
     COMMITTEE, UPSTATE FOREVER, SOUTH             )
     CAROLINA WILDLIFE FEDERATION, NORTH           )
     CAROLINA WILDLIFE FEDERATION, NATIONAL        )
     TRUST FOR HISTORIC PRESERVATION,              )
     MOUNTAINTRUE, HAW RIVER ASSEMBLY,             )
     HIGHLANDERS FOR RESPONSIBLE                   )
     DEVELOPMENT, DEFENDERS OF WILDLIFE,           )
     COWPASTURE RIVER PRESERVATION                 )
     ASSOCIATION, CONGAREE RIVERKEEPER, THE        )
     CLINCH COALITION, CLEAN AIR CAROLINA,         )
     CAPE FEAR RIVER WATCH, ALLIANCE FOR THE       )
     SHENANDOAH VALLEY, and ALABAMA RIVERS         )
     ALLIANCE,                                     )
                                                   )
          Plaintiffs,                              )
                                                   )
    v.                                             )
                                                   )
     COUNCIL ON ENVIRONMENTAL QUALITY and          )
     MARY NEUMAYR IN HER OFFICIAL CAPACITY         )
     AS CHAIR OF THE COUNCIL ON                    )
     ENVIRONMENTAL QUALITY,                        )
                                                   )
          Defendants,                              )
                                                   )
    and                                            )
                                                   )
    AMERICAN FARM BUREAU FEDERATION,               )
    AMERICAN FOREST RESOURCE COUNCIL,              )
    AMERICAN FUEL & PETROCHEMICAL                  )
    MANUFACTURERS, AMERICAN PETROLEUM              )
    INSTITUTE, AMERICAN ROAD &                     )
    TRANSPORTATION BUILDERS ASSOCIATION,           )
    CHAMBER OF COMMERCE OF THE UNITED              )
    STATES OF AMERICA, FEDERAL FOREST              )
    RESOURCE COALITION, INTERSTATE NATURAL         )
    GAS ASSOCIATION OF AMERICA, and NATIONAL       )
    CATTLEMEN’S BEEF ASSOCIATION,                  )
                                                   )
          Defendants-Intervenors.                  )
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 2 of 76 Pageid#: 15223




                                FEDERAL DEFENDANTS’ ANSWER1

          “Federal Defendants,” the Council on Environmental Quality and Mary Neumayr in her

   official capacity as the Chair of the Council on Environmental Quality, respond to the numbered

   allegations of the Complaint (ECF No. 1) filed by Plaintiffs Wild Virginia, et al., as follows:

                  SECTION OF THE COMPLAINT ENTITLED “INTRODUCTION”

          1.      The allegations set forth in Paragraph 1 constitute Plaintiffs’ conclusions of law, to

   which no response is required.

          2.      The allegations set forth in Paragraph 2 constitute Plaintiffs’ conclusions of law, to

   which no response is required.

          3.      The allegations set forth in the first sentence of Paragraph 3 regarding “the careful

   process” the Administrative Procedure Act (“APA”) “requires” constitute Plaintiffs’ conclusions

   of law, to which no response is required. Federal Defendants deny the remaining allegations set

   forth in the first sentence of Paragraph 3.

          4.      The allegations set forth in the first sentence characterize statements made by the

   President of the Unites States, which speak for themselves and are the best evidence of their

   content.




   1
     Plaintiffs’ claims are subject to judicial review, if at all, under the judicial review provisions of
   the Administrative Procedure Act (APA), 5 U.S.C. § 706. Under the APA, the Court’s task is not
   to find facts, but to review the agency’s administrative record and determine whether, as a matter
   of law, the agency’s decision is arbitrary, capricious or otherwise contrary to law. 5 U.S.C. § 706;
   Fla. Power & Light Co. v. Lorion, 470 U.S. 729 (1985). Because the Court does not operate as a
   fact-finder during APA review, there is no role for an Answer, which is a civil litigation tool for
   determining areas of factual dispute. See, e.g., Olenhouse v. Commodity Credit Corp., 42 F.3d
   1560, 1579 (10th Cir. 1994) (stating that a “complaint” (and, hence, an “answer”) was not the
   appropriate vehicle for initiating judicial review under the APA). Nonetheless, to ensure
   compliance with Federal Rule of Civil Procedure 8, Defendants submit this Answer.


                                                      1
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 3 of 76 Pageid#: 15224




   The allegations set forth in the second sentence of Paragraph 4 constitute Plaintiffs’ conclusions of

   law, to which no response is required.

          5.      The allegations set forth in Paragraph 5 constitute Plaintiffs’ conclusions of law, to

   which no response is required.

          6.      The allegations set forth in Paragraph 6 constitute Plaintiffs’ conclusions of law, to

   which no response is required.

          7.      The allegations set forth in Paragraph 7 constitute Plaintiffs’ conclusions of law, to

   which no response is required.

          8.      The allegations set forth in Paragraph 8 constitute Plaintiffs’ conclusions of law, to

   which no response is required.

          9.      The allegations set forth in the first sentence of Paragraph 9 constitute Plaintiffs’

   conclusions of law, to which no response is required. Federal Defendants admit the allegations in

   the second sentence of Paragraph 9, that NEPA has been in place for over 50 years and the

   regulations have remained unchanged for decades with the exception of one substantive revision

   in 1986. 51 Fed. Reg. 15618 (Apr. 25, 1986). Federal Defendants further aver that the CEQ has

   comprehensively revised the regulations. The remaining allegations set forth in the second

   sentence of Paragraph 9 constitute Plaintiffs’ conclusions of law, to which no response is required.

          10.     The allegations set forth in Paragraph 10 constitute Plaintiffs’ conclusions of law,

   to which no response is required.

          11.     The allegations set forth in Paragraph 11 constitute Plaintiffs’ conclusions of law,

   to which no response is required.

          12.     The allegations set forth in Paragraph 12 constitute Plaintiffs’ characterizations of

   their case and conclusions of law, to which no response is required.




                                                     2
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 4 of 76 Pageid#: 15225




          13.      The allegations set forth in Paragraph 13 constitute Plaintiffs’ conclusions of law,

   to which no response is required.

          14.      Federal Defendants admit the allegations set forth in the first sentence of Paragraph

   14. Federal Defendants deny the allegations set forth in the second and third sentences of

   Paragraph 14.

          15.      Federal Defendants admit the allegations set forth in Paragraph 15 that the Council

   on Environmental Quality (“CEQ”) received over 1.1 million comments, and that CEQ finalized

   the rulemaking approximately four months after the close of the public comment period. Federal

   Defendants deny the remaining allegations set forth in Paragraph 15.

          16.      Federal Defendants deny the allegations set forth in the first sentence of Paragraph

   16. The allegations set forth in the second sentence of Paragraph 16 constitute Plaintiffs’ (or

   commenters’) conclusions of law, to which no response is required.

          17.      Denied.

          18.      Denied.

           SECTION OF THE COMPLAINT ENTITLED “JURISDICTION AND VENUE”

          19.      The allegations set forth in Paragraph 19 constitute Plaintiffs’ conclusions of law,

   to which no response is required.

          20.      Federal Defendants admit the allegations set forth in Paragraph 19 that CEQ is an

   agency of the United States, and that Mary Neumayr is an officer or employee of the United States

   acting in her official capacity. The allegations set forth in Paragraph 20 that venue is proper in

   this District under 28 U.S.C. § 1391(e)(1)(C), and that no real property is involved in this action,

   constitute Plaintiffs’ conclusions of law, to which no response is required. Federal Defendants

   lack knowledge or information sufficient to form a belief about the truth of the remaining

   allegations set forth in Paragraph 20 and therefore deny them.


                                                     3
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 5 of 76 Pageid#: 15226




                      SECTION OF THE COMPLAINT ENTITLED “PARTIES”

          Subsection of the Complaint entitled “Wild Virginia”

          21.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 21 and therefore deny them.

          22.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 22 and therefore deny them.

          23.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 23 and therefore deny them.

          24.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 24 and therefore deny them.

          25.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 25 and therefore deny them.

          26.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 26 and therefore deny them.

          27.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 27 and therefore deny them.

          28.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 28 and therefore deny them.

          29.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 29 and therefore deny them.

          30.     The allegations set forth in Paragraph 30 characterize documents associated with

   projects between 2009 and 2019, which speak for themselves and are the best evidence of their

   content.




                                                     4
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 6 of 76 Pageid#: 15227




          31.     The allegations set forth in Paragraph 31 characterize documents associated with

   projects between 2009 and 2019, which speak for themselves and are the best evidence of their

   content.

          32.     The allegations set forth in Paragraph 31 characterize documents associated with

   projects between 2009 and 2019, which speak for themselves and are the best evidence of their

   content.

          33.     Federal Defendants deny the allegations set forth in Paragraph 33.

          34.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 34 and therefore deny them.

          35.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 35 and therefore deny them.

          36.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 36 and therefore deny them.

          37.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 37 and therefore deny them.

          38.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 38 and therefore deny them.

          39.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 39 and therefore deny them.

          40.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 40 and therefore deny them.

          41.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 41 and therefore deny them.




                                                     5
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 7 of 76 Pageid#: 15228




          42.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 42 and therefore deny them.

          43.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 43 and therefore deny them.

          44.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 44 and therefore deny them.

          45.     Federal Defendants admit the allegation set forth in Paragraph 45 that Wild

   Virginia submitted comments on the Notice of Proposed Rulemaking for the CEQ NEPA rule.

   The remaining allegations set forth in Paragraph 45 characterize comments, which speak for

   themselves and are the best evidence of their content.

          46.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 46 and therefore deny them.

          47.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 47 and therefore deny them.

          48.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 48 and therefore deny them.

          49.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 49 and therefore deny them.

          50.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in the first sentence of Paragraph 50 that Wild Virginia

   submitted comments to the Forest Service. The allegations set forth in the second and third

   sentences of Paragraph 50 characterize the Forest Service’s proposal, which speaks for itself and is

   the best evidence of its content. Federal Defendants lack knowledge or information sufficient to




                                                      6
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 8 of 76 Pageid#: 15229




   form a belief about the truth of the remaining allegations set forth in Paragraph 50 and therefore

   deny them.

          51.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in the first sentence of Paragraph 51 and therefore deny them.

   Federal Defendants deny the allegations set forth in the second sentence of Paragraph 51.

          52.     Denied.

          Subsection of the Complaint entitled “Virginia Wilderness Committee”

          53.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 53 and therefore deny them.

          54.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 54 and therefore deny them.

          55.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 55 and therefore deny them.

          56.     The allegations set forth in Paragraph 56 constitute Plaintiffs’ conclusions of law,

   to which no response is required.

          57.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 57 and therefore deny them.

          58.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 58 and therefore deny them.

          59.     The allegations set forth in Paragraph 59 constitute Plaintiffs’ conclusions of law,

   to which no response is required.

          60.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 60 and therefore deny them.




                                                     7
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 9 of 76 Pageid#: 15230




          61.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 61 and therefore deny them.

          62.     The allegations set forth in Paragraph 62 characterize documents associated with

   projects between 2009 and 2019, which speak for themselves and are the best evidence of their

   content.

          63.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 63 and therefore deny them.

          64.     The allegations set forth in Paragraph 64 characterize documents associated with

   projects between 2009 and 2019, which speak for themselves and are the best evidence of their

   content.

          65.     Denied.

          66.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 66 and therefore deny them.

          67.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 67 and therefore deny them.

          68.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 68 and therefore deny them.

          69.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 69 and therefore deny them.

          70.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 70 and therefore deny them.

          71.     Federal Defendants lack knowledge or information sufficient to form a belief about

   the truth of the allegations set forth in Paragraph 71 and therefore deny them.




                                                     8
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 10 of 76 Pageid#:
                                  15231



       72.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 72 and therefore deny them.

       73.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 73 and therefore deny them.

       74.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 74 and therefore deny them.

       75.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 75 and therefore deny them.

       76.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 76 and therefore deny them.

       77.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 77 and therefore deny them.

       78.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 78 and therefore deny them.

       79.     The allegations set forth in the first and third sentences of Paragraph 79

characterize a judicial decision, which speaks for itself and is the best evidence of its content. The

allegations in the second sentence of Paragraph 79 characterize a Federal Register notice, which

speaks for itself and is the best evidence of its content.

       80.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 80 and therefore deny them.

       81.     Denied.

       82.     Denied.

       83.     The allegations set forth in Paragraph 83 characterize a member’s note, which

speaks for itself and is the best evidence of its content.


                                                   9
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 11 of 76 Pageid#:
                                  15232



        84.    Denied.

        85.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in first and second sentences of Paragraph 85 and therefore

deny them. The remaining allegations set forth in Paragraph 85 constitute Plaintiffs’ conclusions

of law, to which no response is required.

        86.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 86 to the extent they regard what Virginia

Wilderness Committee is particularly concerned about and therefore deny them. The remaining

allegations set forth in Paragraph 86 characterize a memorandum, which speaks for itself and is

the best evidence of its content.

        87.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegation set forth in Paragraph 87 that Virginia Wilderness Committee submitted

comments to the Forest Service. The allegations set forth in the second and third sentences of

Paragraph 87 characterize the Forest Service’s proposal, which speaks for itself and are the best

evidence of their content. Federal Defendants lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations set forth in Paragraph 87 and therefore deny

them.

        88.    Denied.

        89.    Denied.

        Subsection of the Complaint entitled “Upstate Forever”

        90.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 90 and therefore deny them.

        91.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 91 and therefore deny them.


                                                 10
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 12 of 76 Pageid#:
                                  15233



       92.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 92 and therefore deny them.

       93.     Federal Defendants admit the allegation set forth in Paragraph 93 that the

Chattooga River forms part of the border between South Carolina and Georgia. Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations set forth in Paragraph 93 and therefore deny them.

       94.     Federal Defendants admit the allegations set forth in the first sentence of Paragraph

94. Federal Defendants lack knowledge or information sufficient to form a belief about the truth of

the remaining allegations set forth in Paragraph 94 and therefore deny them.

       95.     Federal Defendants admit the allegations set forth in the first sentence of Paragraph

95. Federal Defendants lack knowledge or information sufficient to form a belief about the truth of

the remaining allegations set forth in Paragraph 95 and therefore deny them.

       96.     Federal Defendants admit the allegations set forth in the first sentence of Paragraph

96. Federal Defendants lack knowledge or information sufficient to form a belief about the truth of

the remaining allegations set forth in Paragraph 96 and therefore deny them.

       97.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 97 and therefore deny them.

       98.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 98 and therefore deny them.

       99.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 99 and therefore deny them.

The allegations set forth in the second through fifth sentences of Paragraph 99, characterize

Federal Energy Regulatory Commission (“FERC”) process events and associated documents,




                                                  11
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 13 of 76 Pageid#:
                                  15234



which speak for themselves and are the best evidence of their content. Federal Defendants deny

the remaining allegations set forth in Paragraph 99.

        100.    Federal Defendants admit the allegation set forth in the first sentence of Paragraph

100 that Upstate Forever submitted comments to the Forest Service. The remaining allegations in

the first sentence, and the allegations set forth in the second through fourth sentences of Paragraph

100, characterize Forest Service process events and associated documents, which speak for

themselves and are the best evidence of their content. Federal Defendants deny the remaining

allegations set forth in Paragraph 100.

        101.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, second, third, fifth, sixth, and eighth sentences of

Paragraph 101 and therefore deny them. The allegations set forth in the fourth sentence of

Paragraph 101 characterizes a Forest Service document that speaks for itself and is the best

evidence of its content. Federal Defendants deny the remaining allegations set forth in Paragraph

101.

        102.    Federal Defendants admit the allegation set forth in Paragraph 102 that Upstate

Forever submitted comments on the Advanced Notice of Proposed Rulemaking and the Notice of

Proposed Rulemaking for the CEQ NEPA rule. The remaining allegations set forth in Paragraph

102 characterize comments, which speak for themselves and are the best evidence of their content.

        103.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 103 and therefore deny them.

        104.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 104 and therefore deny them.




                                                    12
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 14 of 76 Pageid#:
                                  15235



       105.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in first and second sentences in Paragraph 105 and therefore

deny them. Federal Defendants deny the remaining allegations set forth in Paragraph 105.

       106.    Denied.

       107.    Denied.

       Subsection of the Complaint entitled “South Carolina Wildlife Federation”

       108.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 108 and therefore deny them.

       109.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 109 and therefore deny them.

       110.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 110 and therefore deny them.

       111.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 111 and therefore deny them.

       112.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 112 and therefore deny them.

       113.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 113 and therefore deny them.

       114.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 114 and therefore deny them.

       115.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 115 and therefore deny them.

       116.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 116 and therefore deny them.


                                                 13
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 15 of 76 Pageid#:
                                  15236



       117.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 117 and therefore deny them.

       118.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 118 and therefore deny them.

       119.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 119 and therefore deny them.

       120.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 120 and therefore deny them.

       121.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 121 and therefore deny them.

       122.      With respect to all but the last sentence in Paragraph 122, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations set forth in

Paragraph 122 and therefore deny them. Federal Defendants deny the allegations set forth in the

last sentence of Paragraph 122.

       123.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 123 and therefore deny them.

The remaining allegations set forth in Paragraph 123 characterize documents associated with the

Charleston Peninsula Seawall project, which speak for themselves and are the best evidence of

their content.

       124.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 124 and therefore deny them.

       125.      Denied.

       126.      Denied.

       127.      Denied.


                                                  14
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 16 of 76 Pageid#:
                                  15237



       128.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 128 and therefore deny them.

       129.    With respect to all but the last sentence in Paragraph 129, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations set forth in

Paragraph 129 and therefore deny them. Federal Defendants deny the allegations set forth in the

last sentence of Paragraph 129.

       130.    Denied.

       131.    Denied.

       132.    Denied.

       133.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in first and second sentences of Paragraph 133 and therefore

deny them. The remaining allegations set forth in Paragraph 133 constitute Plaintiffs’ conclusions

of law, to which no response is required.

       134.    Denied.

       135.    Denied.

       Subsection of the Complaint entitled “North Carolina Wildlife Federation”

       136.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 136 and therefore deny them.

       137.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 137 and therefore deny them.

       138.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 138 and therefore deny them.

       139.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 139 and therefore deny them.


                                                 15
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 17 of 76 Pageid#:
                                  15238



        140.    The allegations set forth in Paragraph 140 characterize a judicial decision and

associated events, which speak for themselves and are the best evidence of their content.

        141.    The allegations set forth in Paragraph 141 characterize a judicial decision and

associated events, which speak for themselves and are the best evidence of their content.

        142.    The allegations set forth in Paragraph 142 characterize Army Corps of Engineers

process events and documents associated with a shoreline management project at Figure Eight

Island, North Carolina, which speak for themselves and are the best evidence of their content.

        143.    The allegations set forth in Paragraph 143 characterize comments regarding the

Mid-Currituck Bridge, which speak for themselves and are the best evidence of their content.

        144.    The allegations set forth in Paragraph 144 characterize allegations made in a

pending lawsuit, which speak for themselves and are the best evidence of their content. Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations set forth in Paragraph 144 and therefore deny them.

        145.    Denied.

        146.    The allegations set forth in the first, second, and third sentences of Paragraph 146

characterize comments regarding the Cape Fear Crossing project, which speak for themselves and

are the best evidence of their content. Federal Defendants lack knowledge or information

sufficient to form a belief about the truth of the allegations set forth in the fourth, fifth, and sixth

sentences of Paragraph 146 and therefore deny them.

        147.    The allegations set forth in the first sentence of Paragraph 147 characterize

comments regarding the Nantahala and Pisgah National Forests, which speak for themselves and

are the best evidence of their content. Federal Defendants lack knowledge or information

sufficient to form a belief about the truth of the allegations set forth in the second sentence of




                                                    16
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 18 of 76 Pageid#:
                                  15239



Paragraph 147 and therefore deny them. Federal Defendants deny the allegations set forth in the

third sentence of Paragraph 147.

       148.    Federal Defendants admit the allegation set forth in Paragraph 148 that North

Carolina Wildlife Federation submitted comments on the Advanced Notice of Proposed

Rulemaking and the Notice of Proposed Rulemaking for the CEQ NEPA rule. The remaining

allegations set forth in Paragraph 148 characterize comments, which speak for themselves and are

the best evidence of their content.

       149.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 149 and therefore deny them.

       150.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first and second sentences of Paragraph 150 and

therefore deny them. Federal Defendants deny the allegations set forth in the third sentence of

Paragraph 150.

       151.    Denied.

       152.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 152 and therefore deny them.

Federal Defendants deny the allegations set forth in the second and third sentences of Paragraph

152.

       153.    Denied.

       154.    Denied.

       Subsection of the Complaint entitled “National Trust for Historic Preservation”

       155.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 155 and therefore deny them.




                                                 17
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 19 of 76 Pageid#:
                                  15240



       156.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 156 and therefore deny them.

       157.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 157 and therefore deny them.

       158.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 158 and therefore deny them.

       159.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 159 and therefore deny them.

       160.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 160 and therefore deny them.

       161.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 161 and therefore deny them.

The remaining allegations set forth in Paragraph 161 characterize comments on the Mountain

Valley Pipeline project, which speak for themselves and are the best evidence of their content.

       162.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 162 and therefore deny them.

       163.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 163 and therefore deny them.

       164.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 164 and therefore deny them.

       165.    The allegations set forth in the first through fourth sentences of Paragraph 165

characterize a judicial decision and associated events, which speak for themselves and are the best

evidence of their content. Federal Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations set forth in the fifth sentence of Paragraph 165 and


                                                  18
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 20 of 76 Pageid#:
                                  15241



therefore deny them. The allegations set forth in the sixth sentence of Paragraph 165 constitute

Plaintiffs’ conclusions of law, to which no response is required. Federal Defendants deny the

allegations set forth in the seventh, ninth, and tenth sentence of Paragraph 165. Federal Defendants

lack knowledge or information sufficient to form a belief about the truth of the allegations set forth

in eighth and eleventh sentences of Paragraph 165 and therefore deny them.

       166.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 166 and therefore deny them.

       167.    Federal Defendants admit the allegation set forth in Paragraph 167 that the National

Trust submitted comments on the Advanced Notice of Proposed Rulemaking and the Notice of

Proposed Rulemaking for the CEQ NEPA rule; testified; and attended the referenced meetings.

The remaining allegations set forth in Paragraph 167 characterize the comments, testimony, and/or

meetings, which speak for themselves and are the best evidence of their content.

       168.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 168 and therefore deny them.

       169.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in all but one of the sentences in Paragraph 169 and therefore

deny them. The allegation set forth in Paragraph 169 that under the prior regulations, the Corps of

Engineers was required to consider a range of alternatives and disclose their various impacts to the

public, including impacts to historic resources, constitutes Plaintiffs’ conclusions of law, to which

no response is required.

       170.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 170 and therefore deny them.

       171.    The allegations set forth in the first sentence of Paragraph 171 constitute Plaintiffs’

conclusions of law, to which no response is required. The allegations set forth in the second


                                                  19
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 21 of 76 Pageid#:
                                  15242



sentence of Paragraph 171 characterize a judicial decision, which speaks for itself and is the best

evidence of its content. Federal Defendants lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations set forth in Paragraph 171 and therefore deny

them.

        172.   Denied.

        173.   Denied.

        174.   Denied.

        175.   Denied.

        176.   Denied.

        Subsection of the Complaint entitled “MountainTrue”

        177.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 177 and therefore deny them.

        178.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 178 and therefore deny them.

        179.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 179 and therefore deny them.

        180.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 180 and therefore deny them.

        181.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 181 and therefore deny them.

        182.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 182 and therefore deny them.

        183.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first through third sentences of Paragraph 183 and


                                                  20
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 22 of 76 Pageid#:
                                  15243



therefore deny them. Federal Defendants deny the allegations set forth in the fourth sentence of

Paragraph 183.

       184.    The allegations set forth in Paragraph 184 characterize documents associated with

projects between 2009 and 2019, which speak for themselves and are the best evidence of their

content.

       185.    The allegations set forth in Paragraph 185 characterize documents associated with

projects between 2009 and 2019, which speak for themselves and are the best evidence of their

content.

       186.    The allegations set forth in Paragraph 186 characterize documents associated with

projects between 2009 and 2019, which speak for themselves and are the best evidence of their

content.

       187.    Denied.

       188.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 188 and therefore deny them.

       189.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 189 and therefore deny them.

       190.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 190 and therefore deny them.

       191.    The allegations set forth in the first sentence of Paragraph 191 constitute Plaintiffs’

conclusions of law, to which no response is required. Federal Defendants lack knowledge or

information sufficient to form a belief about the truth of the allegations set forth in the second

sentence of Paragraph 191 and therefore deny them. Federal Defendants deny the allegations set

forth in the third sentence of Paragraph 191.




                                                  21
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 23 of 76 Pageid#:
                                  15244



       192.    Federal Defendants admit the allegations set forth in the second sentence of

Paragraph 192 that Highway 107 connects Sylva, North Carolina and Cullowee, North Carolina.

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations set forth in Paragraph 192 and therefore deny them.

       193.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 193 and therefore deny them.

       194.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 194 and therefore deny them.

       195.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 195 to the extent they regard what MountainTrue

relies on or is particularly concerned about and therefore deny them. The remaining allegations set

forth in Paragraph 195 characterize a memorandum, which speaks for itself and is the best

evidence of its content.

       196.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 196. The allegations set

forth in the second and third sentences of Paragraph 196 characterize a Forest Service documents,

which speak for themselves and are the best evidence of their content. Federal Defendants deny

the remaining allegations set forth in Paragraph 196.

       197.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 197 and therefore deny them.

Federal Defendants deny the remaining allegations set forth in Paragraph 197, except that Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what MountainTrue is concerned about and therefore deny them.




                                                  22
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 24 of 76 Pageid#:
                                  15245



        198.   Federal Defendants deny the remaining allegations set forth in Paragraph 198,

except that Federal Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations concerning what MountainTrue is concerned about and therefore deny

them.

        199.   Federal Defendants deny the allegations set forth in Paragraph 199, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what MountainTrue is concerned about or MountainTrue’s Freedom of

Information Act requests and therefore deny them.

        200.   Denied.

        201.   Denied.

        Subsection of the Complaint entitled “Haw River Assembly”

        202.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 202 and therefore deny them.

        203.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 203 and therefore deny them.

        204.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 204 and therefore deny them.

        205.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 205 and therefore deny them.

        206.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 206 and therefore deny them.

        207.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 207 and therefore deny them.




                                                 23
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 25 of 76 Pageid#:
                                  15246



       208.    In response to the allegations set forth in Paragraph 208, Federal Defendants admit

that, the Haw River provides habitat for several species listed as endangered or threatened under

the Endangered Species Act, the endangered Cape Fear shiner is endemic to the upper Cape Fear

River Basin, which includes the Haw River, and Jordan Lake is a nesting site for Bald Eagles.

The reminder of the allegations in paragraph constitute Plaintiffs’ subjective characterizations –

for example, “important” or “favorite place”—which are vague and over which Federal

Defendants lack knowledge or information and are denied on that basis.

       209.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 209 and therefore deny them.

       210.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 210 and therefore deny them.

       211.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 211 and therefore deny them.

       212.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, fifth and sixth sentences of Paragraph 212 and

therefore deny them. The allegations set forth in the second through fourth sentences of Paragraph

212 characterize documents associated with the MVP Southgate pipeline project, which speak for

themselves and are the best evidence of their content.

       213.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 213 and therefore deny them.

       214.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 214 and therefore deny them.

Federal Defendants deny the allegations set forth in the second sentence of Paragraph 214, except

that Federal Defendants lack knowledge or information sufficient to form a belief about the truth


                                                   24
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 26 of 76 Pageid#:
                                  15247



of the allegations concerning what Haw River Assembly is concerned about and therefore deny

them.

        215.   Federal Defendants deny the allegations set forth in Paragraph 215, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Haw River Assembly is concerned about and therefore deny them.

        216.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, second, third, and sixth sentences of Paragraph

216, and therefore deny them. The allegations set forth in the fourth and fifth sentences of

Paragraph 216 characterize documents associated with an application for a Clean Water Act

Section 404 permit from the Corps of Engineers, which speak for themselves and are the best

evidence of their content. The allegation set forth in the sixth sentence of Paragraph 216 that

“[t]his federal application is subject to NEPA” constitutes Plaintiffs’ conclusion of law, to which

no response is required.

        217.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first and second sentences of Paragraph 217 and

therefore deny them. Federal Defendants deny the allegations set forth in the third sentence of

Paragraph 217, except that Federal Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations concerning what Haw River Assembly is concerned about

and therefore deny them.

        218.   Federal Defendants deny the allegations set forth in Paragraph 218, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Haw River Assembly is concerned about and therefore deny them.




                                                   25
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 27 of 76 Pageid#:
                                  15248



       219.    Federal Defendants deny the allegations set forth in Paragraph 219, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Haw River Assembly is concerned about and therefore deny them.

       220.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 220 and therefore deny them.

       221.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 221 and therefor deny them.

       222.    Federal Defendants deny the allegations set forth in Paragraph 222, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Haw River Assembly is concerned about and therefore deny them.

       223.    Federal Defendants deny the allegations set forth in the first through third sentences

of Paragraph 223. Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in the fourth sentence of Paragraph 223 and therefore

deny them.

       224.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 224 and therefore deny them.

       225.    Federal Defendants deny the allegations set forth in Paragraph 222, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning: the direct impact of climate change on the Haw River Watershed; what

Haw River Assembly has researched; what Haw River Assembly expects to see; what Haw River

Assembly considers; what Haw River Assembly depends on; and what Haw River Assembly is

concerned about and therefore deny them.

       226.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first through fourth sentences of Paragraph 226 and


                                                  26
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 28 of 76 Pageid#:
                                  15249



therefore deny them. The allegations set forth in the fifth sentence of Paragraph 226 constitute

Plaintiffs’ conclusions of law, to which no response is required. Federal Defendants deny the

allegations set forth in the sixth and seventh sentences of Paragraph 226, except that Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Haw River Assembly is concerned about and therefore deny them. In

response to the allegations in the eighth sentence of Paragraph 226, Federal Defendants admit

public participation can inform the Federal agency decision-making process and improve

environmental outcomes.

       227.    Federal Defendants deny the allegations set forth in Paragraph 227, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Haw River Assembly is concerned about and therefore deny them.

       228.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 228 and therefore deny them.

Federal Defendants deny the allegations set forth in the second sentence of Paragraph 228.

       229.    Denied.

Subsection of the Complaint entitled “Highlanders for Responsible Development”

       230.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 230 and therefore deny them.

       231.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 231 and therefore deny them.

       232.    Federal Defendants admit that the headwaters of the James and Potomac Rivers are

located in Highland County and that the county is home to many species, flora and fauna, and

attracts tourism. Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the remaining allegations set forth in Paragraph 232 and therefore deny them.


                                                 27
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 29 of 76 Pageid#:
                                  15250



       233.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 233 and therefore deny them.

       234.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 234 and therefore deny them.

       235.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 235 and therefore deny them.

       236.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, second, and third sentences of Paragraph 236 and

therefore deny them. Federal Defendants deny the allegations set forth in the fourth through

seventh sentences of Paragraph 236, except that Federal Defendants lack knowledge or

information sufficient to form a belief about the truth of the allegations concerning what

Highlanders for Responsible Development is concerned about and therefore deny them.

       237.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 237 and therefore deny them.

       238.    Federal Defendants deny the allegations set forth in Paragraph 238, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Highlanders for Responsible Development is concerned about and

therefore deny them.

       239.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

239. Federal Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations set forth in the second sentence of Paragraph 239 and therefore deny them.

       240.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 240 and therefore deny them.




                                                  28
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 30 of 76 Pageid#:
                                  15251



       241.    Federal Defendants deny the allegations set forth in Paragraph 241, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Highlanders for Responsible Development is concerned about and

therefore deny them.

       242.    Denied.

       243.    Denied.

       244.    The allegations set forth in the first sentence of Paragraph 244 characterize a board

member’s note, which speaks for itself and is the best evidence of its content. Federal Defendants

lack knowledge or information sufficient to form a belief about the truth of the remaining

allegations set forth in Paragraph 244 and therefore deny them.

       245.    Denied.

       246.    Federal Defendants deny the allegations set forth in Paragraph 246, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Highlanders for Responsible Development anticipates or uses and

therefore deny them.

       247.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

247, except that Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations concerning what Highlanders for Responsible Development is

concerned about and therefore deny them. Federal Defendants lack knowledge or information

sufficient to form a belief about the truth of the allegations set forth in the second sentence of

Paragraph 247 and therefore deny them. The allegations set forth in the third sentence of

Paragraph 247 constitute Plaintiffs’ conclusions of law, to which no response is required.

       248.    Denied.

       249.    Denied.


                                                  29
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 31 of 76 Pageid#:
                                  15252



       Subsection of the Complaint entitled “Defenders of Wildlife”

       250.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 250 and therefore deny them.

       251.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 251 and therefore deny them.

       252.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 252 and therefore deny them.

       253.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 253 and therefore deny them.

       254.    Federal Defendants admit the allegations set forth in the first and second sentences

of Paragraph 254 that the Nantahala and Pisgah National Forests of Western North Carolina

includes habitats for many species, including neotropical migratory songbirds. Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations set forth in the third, fourth, and fifth sentences of Paragraph 254 and therefore deny

them. The allegations set forth in the sixth sentence of Paragraph 254 constitute Plaintiffs’

conclusions of law, to which no response is required.

       255.    Federal Defendants deny the allegations set forth in Paragraph 255, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Defenders of Wildlife is concerned about and therefore deny them.

       256.    Federal Defendants admit the allegations set forth in the first through third

sentences of Paragraph 256, that the Okefenokee Swamp is home to many wildlife species and that

the swamp is part of the headwaters of the St. Mary’s River, where fish species such as the

shortnose sturgeon are found. The allegations set forth in the fourth sentence of Paragraph 256

characterize a Clean Water Act Section 404 permit application, which speaks for itself and is the


                                                 30
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 32 of 76 Pageid#:
                                  15253



best evidence of its content. Federal Defendants lack knowledge or information sufficient to form

a belief about the truth of the allegations set forth in the fifth, sixth, and seventh sentences of

Paragraph 256 and therefore deny them.

        257.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 257 and therefore deny them.

        258.     Federal Defendants deny the allegations set forth in Paragraph 258, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Defenders of Wildlife is concerned about and therefore deny them.

        259.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 259 and therefore deny them.

        260.    The allegations set forth in Paragraph 260 characterize a judicial decision, which

speaks for itself and is the best evidence of its content.

        261.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the most of the allegations set forth in the first, second, and fourth sentences Paragraph

261 and therefore deny them. The remaining allegations set forth in Paragraph 261 characterize a

judicial decision, which speaks for itself and is the best evidence of its content.

        262.    Federal Defendants deny the allegations set forth in Paragraph 262, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Defenders of Wildlife is concerned about and therefore deny them.

        263.    Federal Defendants admit the allegation set forth in Paragraph 263 that Defenders

of Wildlife submitted comments on the Advanced Notice of Proposed Rulemaking and the Notice

of Proposed Rulemaking for the CEQ NEPA rule and attended the referenced meeting. The

remaining allegations set forth in Paragraph 263 characterize the comments and meeting, which

speak for themselves and are the best evidence of their content.


                                                   31
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 33 of 76 Pageid#:
                                  15254



       264.    Federal Defendants deny the allegations set forth in Paragraph 264, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Defenders of Wildlife believes and therefore deny them.

       265.    Federal Defendants deny the allegations set forth in Paragraph 265, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Defenders of Wildlife believes and therefore deny them.

       266.    Denied.

       267.    Denied.

       268.    Denied.

       269.    The allegations set forth in Paragraph 269 constitute Plaintiffs’ conclusions of law,

to which no response is required.

       270.    The allegations set forth in the first through third sentences of Paragraph 270

constitute Plaintiffs’ conclusions of law, to which no response is required. Federal Defendants

lack knowledge or information sufficient to form a belief about the truth of the allegations set forth

in the fourth sentence of Paragraph 270 and therefore deny them. Federal Defendants denies the

allegations set forth in the fifth sentence of Paragraph 270.

       271.    Denied.

       272.    Denied.

       Subsection of the Complaint entitled “Congaree Riverkeeper”

       273.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 273 and therefore deny them.

       274.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 274 and therefore deny them.




                                                  32
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 34 of 76 Pageid#:
                                  15255



       275.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 275 and therefore deny them.

       276.    In response to the allegations set forth in the first and second sentences of

Paragraph 276, Federal Defendants admit that the Broad, Salud and Congaree Rivers provide

drinking water and are a recreational and aesthetic resource in South Carolina. Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations set forth in the remainder of Paragraph 276 and therefore deny them.

       277.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 277 and therefore deny them.

       278.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 278 and therefore deny them.

       279.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 279 and therefore deny them.

       280.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 280 and therefore deny them.

       281.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 281 and therefore deny them.

       282.    Federal Defendants deny the allegations set forth in Paragraph 282, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Congaree Riverkeeper is concerned about and therefore deny them.

       283.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 283 and therefore deny them.

       284.    Federal Defendants deny the allegations set forth in Paragraph 284, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the


                                                 33
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 35 of 76 Pageid#:
                                  15256



allegations concerning what Congaree Riverkeeper intends to do believes and is concerned about

and therefore deny them.

       285.    Federal Defendants admit the allegation set forth in Paragraph 285 that Congaree

Riverkeeper submitted comments on the Notice of Proposed Rulemaking for the CEQ NEPA rule.

The remaining allegations set forth in Paragraph 285 characterize the comments, which speak for

themselves and are the best evidence of their content.

       286.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 286 and therefore deny them.

       287.    Denied.

       288.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 288 and therefore deny them.

Federal Defendants deny the remaining allegations set forth in Paragraph 288.

       289.    Denied.

       290.    Denied.

       291.    Denied.

       292.    Denied.

       Subsection of the Complaint entitled “The Clinch Coalition”

       293.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 293 and therefore deny them.

       294.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 294 and therefore deny them.

       295.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 295 and therefore deny them.




                                                 34
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 36 of 76 Pageid#:
                                  15257



       296.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 296 and therefore deny them.

       297.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 297 and therefore deny them.

       298.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 298 and therefore deny them.

       299.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 299 and therefore deny them.

       300.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first through fifth sentences of Paragraph 300 and

therefore deny them. Federal Defendants deny the allegations set forth in the sixth and seventh

sentences of Paragraph 300, except that Federal Defendants lack knowledge or information

sufficient to form a belief about the truth of the allegations concerning what the Clinch Coalition

is concerned about and therefore deny them.

       301.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first and second sentences of Paragraph 301 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

301, except that Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations concerning what the Clinch Coalition is concerned about and

therefore deny them.

       302.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first and second sentences of Paragraph 302 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

302, except that Federal Defendants lack knowledge or information sufficient to form a belief


                                                  35
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 37 of 76 Pageid#:
                                  15258



about the truth of the allegations concerning what the Clinch Coalition is concerned about and

therefore deny them.

        303.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, second, and third sentences of Paragraph 303 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

302, except that Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations concerning what the Clinch Coalition is concerned about and

therefore deny them.

        304.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 304 and therefore deny them.

        305.    Federal Defendants deny the allegations set forth in the first and second sentences

of Paragraph 305. Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the remaining allegations set forth in Paragraph 305 and therefore deny them.

        306.    Denied.

        307.    Denied.

        308.    Denied.

        309.    Denied.

        310.    Federal Defendants deny the allegations set forth in Paragraph 310 to the extent

they regard what the Clinch Coalition is particularly concerned about and therefore deny them.

The remaining allegations set forth in Paragraph 310 characterize a memorandum, which speaks

for itself and is the best evidence of its content.

        311.    Denied.

        312.    Denied.

        Subsection of the Complaint entitled “Clean Air Carolina”


                                                      36
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 38 of 76 Pageid#:
                                  15259



       313.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 313 and therefore deny them.

       314.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 314 and therefore deny them.

       315.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 315 and therefore deny them.

       316.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 316 and therefore deny them.

       317.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 317 and therefore deny them.

       318.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 318 and therefore deny them.

       319.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the most of the allegations set forth in Paragraph 319 and therefore deny them, except

that the allegations set forth in the second and third sentences of Paragraph 319 characterize

documents, which speak for themselves and are the best evidence of their content, and Federal

Defendants deny the allegations set forth in the last two sentences of Paragraph 319.

       320.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 320 and therefore deny them, except that the

allegations set forth in the first and second sentences of Paragraph 320 characterize comments,

which speak for themselves and are the best evidence of their content,

       321.    The allegations set forth in Paragraph 321 characterize comments and lawsuit and

settlement documents, which speak for themselves and are the best evidence of their content.




                                                 37
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 39 of 76 Pageid#:
                                  15260



       322.    The allegations set forth in the first sentence of Paragraph 322 characterize

settlement documents, which speak for themselves and are the best evidence of their content.

Federal Defendants deny the allegations set forth in the second sentence of Paragraph 322.

       323.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 323 and therefore deny them.

       324.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, second, and third sentences of Paragraph 324 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

324, except that Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations concerning what the Clean Air Carolina is concerned about and

therefore deny them.

       325.    Federal Defendants deny the allegations set forth in Paragraph 325, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what the Clean Air Carolina is concerned about and therefore deny them.

       326.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 326 and therefore deny them.

       327.    Federal Defendants deny the allegations set forth in Paragraph 327, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what the Clean Air Carolina is concerned about and therefore deny them.

       328.    Federal Defendants admit the allegation set forth in Paragraph 328 that Clean Air

Carolina submitted comments on the Notice of Proposed Rulemaking for the CEQ NEPA rule.

The remaining allegations set forth in Paragraph 328 characterize comments, which speak for

themselves and are the best evidence of their content.




                                                  38
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 40 of 76 Pageid#:
                                  15261



       329.     Federal Defendants deny the allegations set forth in Paragraph 329, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what the Clean Air Carolina is concerned about and therefore deny them.

       330.    Federal Defendants deny the allegations set forth in the first and third sentences of

Paragraph 330. Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in the second sentence of Paragraph 330 and therefore

deny them.

       331.    Denied.

       332.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 332 and therefore deny them.

Federal Defendants deny the remaining allegations set forth in Paragraph 332.

       333.    Denied.

       Subsection of the Complaint entitled “Cowpasture River Preservation Association”

       334.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 334 and therefore deny them.

       335.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 335 and therefore deny them.

       336.    The allegations set forth in the first sentence of Paragraph 336 contain Plaintiffs’

subjective and undefined characterizations –“unique, precious, irreplaceable” and “vital”—to

which no response is required. Federal Defendants lack knowledge or information sufficient to

form a belief about the truth of the allegations set forth in the second sentence of Paragraph 336

and therefore deny them.

       337.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 337 and therefore deny them.


                                                 39
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 41 of 76 Pageid#:
                                  15262



       338.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 338 and therefore deny them.

       339.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 339 and therefore deny them.

       340.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 340 and therefore deny them.

       341.    The allegations set forth in the first sentence of Paragraph 341 characterize the

pleadings in a lawsuit, which speak for themselves and are the best evidence of their content.

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations set forth in Paragraph 341 and therefore deny them.

       342.    The allegations set forth in the first through third sentences of Paragraph 342

characterize the pleadings, arguments, or a judicial decision from a lawsuit, which speak for

themselves and are the best evidence of their content. The allegations set forth in the fourth

sentence of Paragraph 342 characterize a Federal Register publication, which speaks for itself and

is the best evidence of its content.

       343.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 343 and therefore deny them.

       344.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 344 and therefore deny them.

       345.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first, second, and fourth sentences of Paragraph 345 and

therefore deny them. The allegations set forth in the third sentence of Paragraph 345 constitute

Plaintiffs’ conclusions of law, to which no response is required.




                                                  40
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 42 of 76 Pageid#:
                                  15263



       346.    Federal Defendants deny the allegations set forth in Paragraph 346, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Cowpasture River Preservation Association is concerned about and

therefore deny them.

       347.    Federal Defendants deny the allegation set forth in Paragraph 347 that Cowpasture

River Preservation Association submitted comments on the Notice of Proposed Rulemaking for

the CEQ NEPA rule.

       348.    Denied.

       349.    Denied.

       Subsection of the Complaint entitled “Cape Fear River Watch”

       350.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 350 and therefore deny them.

       351.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 351 and therefore deny them.

       352.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 352 and therefore deny them.

       353.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 353 and therefore deny them.

The allegations set forth in the second sentence of Paragraph 353 characterize lawsuits, a consent

order, and associated events, which speak for themselves and are the best evidence of their

content.

       354.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 354 and therefore deny them.




                                                 41
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 43 of 76 Pageid#:
                                  15264



       355.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 355 and therefore deny them.

       356.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 356 and therefore deny them.

       357.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 357 and therefore deny them.

       358.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 358 and therefore deny them.

       359.    Denied.

       360.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 360 and therefore deny them.

       361.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 361 and therefore deny them.

Federal Defendants deny the remaining allegations set forth in Paragraph 361, except that Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Cape Fear River Watch is concerned about and therefore deny them.

       362.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in all but the last three sentences of Paragraph 362 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

362, except that Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations concerning what Cape Fear River Watch is concerned about and

therefore deny them.

       363.    Federal Defendants deny the allegations set forth in the first through third sentences

of Paragraph 363, except that Federal Defendants lack knowledge or information sufficient to


                                                  42
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 44 of 76 Pageid#:
                                  15265



form a belief about the truth of the allegations concerning what Cape Fear River Watch is

concerned about and therefore deny them. Federal Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations set forth in Paragraph 363

and therefore deny them.

        364.     Federal Defendants deny the allegations set forth in all but the last two sentences of

Paragraph 364, except that Federal Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations concerning what Cape Fear River Watch is concerned

about and therefore deny them. Federal Defendants lack knowledge or information sufficient to

form a belief about the truth of the remaining allegations set forth in Paragraph 364 and therefore

deny them.

        365.     Federal Defendants admit the allegation set forth in Paragraph 365 that Cape Fear

River Watch submitted comments on the Advanced Notice of Proposed Rulemaking and the

Notice of Proposed Rulemaking for the CEQ NEPA rule. The remaining allegations set forth in

Paragraph 365 characterize comments, which speak for themselves and are the best evidence of

their content.

        366.     Federal Defendants deny the allegations set forth in Paragraph 366, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Cape Fear River Watch is concerned about and therefore deny them.

        367.     Federal Defendants deny the allegations set forth in all but the second sentence of

Paragraph 367, except that Federal Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations concerning what Cape Fear River Watch is concerned

about and therefore deny them. Federal Defendants lack knowledge or information sufficient to

form a belief about the truth of the allegations set forth in the second sentence of Paragraph 367

and therefore deny them.


                                                   43
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 45 of 76 Pageid#:
                                  15266



       368.    Denied.

       369.    Federal Defendants deny the allegations set forth in all but the second sentence of

Paragraph 369. Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in the second sentence of Paragraph 369 and therefore

deny them.

       370.    Denied.

       371.    Denied.

       Subsection of the Complaint entitled “Alliance for the Shenandoah Valley”

       372.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 372 and therefore deny them.

       373.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 373 and therefore deny them.

       374.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 374 and therefore deny them.

       375.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 375 and therefore deny them.

       376.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 376 and therefore deny them.

       377.    The allegations set forth in the second through fourth sentences of Paragraph 377

characterize an intervention motion, a judicial decision, or the result of a judicial decision, each of

which speaks for itself and is the best evidence of its content. Federal Defendants lack knowledge

or information sufficient to form a belief about the truth of the remaining allegations set forth in

Paragraph 377 and therefore deny them.




                                                  44
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 46 of 76 Pageid#:
                                  15267



       378.     Federal Defendants deny the allegations set forth in Paragraph 378, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alliance for the Shenandoah Valley is concerned about and therefore

deny them.

       379.    Federal Defendants deny the allegations set forth in Paragraph 379, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alliance for the Shenandoah Valley is concerned about and therefore

deny them.

       380.    The allegations set forth in the second and third sentences of Paragraph 380

characterize comments made by Alliance for the Shenandoah Valley, which speaks for themselves

and are the best evidence of their content. Federal Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations set forth in Paragraph 380

and therefore deny them.

       381.    Federal Defendants deny the allegations set forth in Paragraph 381, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alliance for the Shenandoah Valley is concerned about and therefore

deny them.

       382.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first and second sentences of Paragraph 382 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

382, except that Federal Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations concerning what Alliance for the Shenandoah Valley is

concerned about and therefore deny them.




                                                 45
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 47 of 76 Pageid#:
                                  15268



       383.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 383 and therefore deny them.

Federal Defendants deny the remaining allegations set forth in Paragraph 383.

       384.    Federal Defendants deny the allegations set forth in Paragraph 384, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alliance for the Shenandoah Valley is concerned about and therefore

deny them.

       385.    Denied.

       386.    Denied.

       387.    Denied.

       388.    Denied.

       Subsection of the Complaint entitled “Alabama Rivers Alliance”

       389.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 389 and therefore deny them.

       390.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 390 and therefore deny them.

       391.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 391 and therefore deny them.

       392.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 392 and therefore deny them.

       393.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 393 and therefore deny them.

       394.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 394 and therefore deny them.


                                                 46
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 48 of 76 Pageid#:
                                  15269



        395.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 395 and therefore deny them.

        396.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 396 and therefore deny them.

        397.    Federal Defendants deny the allegations set forth in Paragraph 397, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alabama River Alliance is concerned about and therefore deny them.

        398.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 398 and therefore deny them, except to the extent

that the allegations set forth in Paragraph 398 characterize an environmental assessment document

and comments, which speak for themselves and are the best evidence of their content.

        399.    The allegations set forth in Paragraph 399 characterize a license, which speaks for

itself and is the best evidence of its content.

        400.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 400 and therefore deny them.

        401.    The allegations set forth in Paragraph 401 characterize arguments made in a lawsuit

or a judicial decision, which speak for themselves and are the best evidence of their content.

        402.    Federal Defendants deny the allegations set forth in Paragraph 402, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alabama Rivers Alliance is concerned about and therefore deny them.

        403.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in Paragraph 403 and therefore deny them.

        404.    Federal Defendants admit the allegation set forth in Paragraph 404 that Alabama

Rivers Alliance submitted comments on the Notice of Proposed Rulemaking for the CEQ NEPA


                                                  47
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 49 of 76 Pageid#:
                                  15270



rule. The remaining allegations set forth in Paragraph 404 characterize comments, which speak

for themselves and are the best evidence of their content.

       405.    Denied.

       406.    Federal Defendants deny the allegations set forth in Paragraph 406, except that

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations concerning what Alabama Rivers Alliance is concerned about and therefore deny them.

       407.    Denied.

       408.    Denied.

       409.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first and second sentences of Paragraph 409 and

therefore deny them. Federal Defendants deny the remaining allegations set forth in Paragraph

409.

       410.    Denied.

       Subsection of the Complaint entitled “Defendants”

       411.    Federal Defendants admit the allegations set forth in the first and fourth sentences

of Paragraph 411. The allegations set forth in the second and third sentence of Paragraph 411

constitute Plaintiffs’ conclusions of law, to which no response is required.

       412.    Admitted.

               SECTION OF THE COMPLAINT ENTITLED “BACKGROUND”

       Subsection of the Complaint entitled “History of NEPA and CEQ’s Implementing

       Regulations”

       413.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

413. The allegations set forth in the second sentence of Paragraph 413 characterize the

Congressional Record, which speaks for itself and is the best evidence of its content.


                                                 48
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 50 of 76 Pageid#:
                                  15271



       414.    The allegations set forth in the first sentence of Paragraph 414 constitute Plaintiffs’

conclusions of law, to which no response is required. The allegations set forth in the second and

third sentences of Paragraph 414 characterize the Congressional Record, which speaks for itself

and is the best evidence of its content.

       415.    The allegations set forth in Paragraph 415 constitute Plaintiffs’ conclusions of law,

to which no response is required.

       416.    The allegations set forth in the first through third sentences of Paragraph 416

characterize a Federal Register publication, which speaks for itself and is the best evidence of its

content. The allegations set forth in the fourth sentences of Paragraph 414 characterize an

executive order, which speaks for itself and is the best evidence of its content.

       417.    The allegations set forth in Paragraph 417 characterize a Federal Register

publication, which speaks for itself and is the best evidence of its content.

       418.    The allegations set forth in Paragraph 418 characterize Federal Register

publications, which speaks for themselves and are the best evidence of their content.

       419.     The allegations set forth in Paragraph 419 characterize a Federal Register

publication, which speaks for itself and is the best evidence of its content.

       420.    The allegations set forth in Paragraph 420 characterize a statement in the preamble

to the Final Rule, which speaks for itself and is the best evidence of its content.

       421.    The allegations set forth in Paragraph 421 characterize the 1997 Effectiveness

Study, which speaks for itself and is the best evidence of its content.

       422.    The allegations set forth in Paragraph 422 characterize the 2003 report, which

speaks for itself and is the best evidence of its content.

       423.    The allegations set forth in Paragraph 423 characterize the 2003 report, which

speaks for itself and is the best evidence of its content.


                                                   49
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 51 of 76 Pageid#:
                                  15272



       424.    The allegations set forth in Paragraph 424 characterize the 1997 Effectiveness

Study and 2003 report, each of which speaks for itself and is the best evidence of its content.

       425.    The allegations set forth in Paragraph 425 constitute Plaintiffs’ conclusions of law,

to which no response is required.

       426.    The allegations set forth in Paragraph 426 characterize judicial decisions, which

speak for themselves and are the best evidence of their content.

       427.    The allegations set forth in Paragraph 427 characterize a publication by Dinah

Bear, which speaks for itself and is the best evidence of its content.

       428.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

428, except for the word “thus” which constitutes Plaintiffs’ conclusion of law to which no

response is required. The allegations set forth in the second sentence of Paragraph 428 constitute

Plaintiffs’ conclusions of law, to which no response is required.

       429.    Federal Defendants admit the allegation set forth in the first sentence of Paragraph

429 that other federal agencies have developed their own NEPA regulations. The remaining

allegations set forth in the first sentence of Paragraph 429 constitute Plaintiffs’ conclusions of law,

to which no response is required. The allegations set forth in the second sentence of Paragraph

429 characterize judicial decisions, which speak for themselves and are the best evidence of their

content.

       430.    The allegations set forth in Paragraph 429 characterize judicial decisions, which

speak for themselves and are the best evidence of their content.

       Subsection of the Complaint entitled “Procedural History of the Rulemaking”

       Subsection of the Complaint entitled “Advanced Notice of Proposed Rulemaking”

       431.    Denied.




                                                  50
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 52 of 76 Pageid#:
                                  15273



        432.    Federal Defendants admit the allegations set forth in Paragraph 432 that on June

20, 2018, CEQ issued an Advanced Notice of Proposed Rulemaking. The remaining allegations

set forth in Paragraph 432 characterize the Advanced Notice of Proposed Rulemaking, which

speaks for itself and is the best evidence of its content.

        433.    The allegations set forth in Paragraph 433 characterize the Advanced Notice of

Proposed Rulemaking, which speaks for itself and is the best evidence of its content.

        434.    The allegations set forth in the first sentence of Paragraph 434 characterize the

Advanced Notice of Proposed Rulemaking, which speaks for itself and is the best evidence of its

content. The allegations set forth in the second sentence of Paragraph 434 characterize a Federal

Register publication, which speaks for itself and is the best evidence of its content. Federal

Defendants deny the allegations set forth in the third sentence of Paragraph 434 that there was a

brief window available for public comment. The remaining allegations set forth in the third

sentence of Paragraph 434 characterize the Notice of Proposed Rulemaking, which speaks for

itself and is the best evidence of its content.

        435.    Federal Defendants admit the allegation set forth in Paragraph 435 that Plaintiffs

submitted comments in response to the Advance Notice of Proposed Rulemaking. The remaining

allegations set forth in Paragraph 435 characterize comments, which speak for themselves and are

the best evidence of their content.

        436.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

436. The allegations set forth in the second sentence of Paragraph 436 characterize a lawsuit,

which speaks for itself and is the best evidence of its content.

        Subsection of the Complaint entitled “Notice of Proposed Rulemaking”




                                                   51
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 53 of 76 Pageid#:
                                  15274



        437.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

437. The allegations set forth in the second sentence of Paragraph 437 characterize the Notice of

Proposed Rulemaking, which speaks for itself and is the best evidence of its content.

        438.    The allegations set forth in Paragraph 438 characterize a lawsuit, which speaks for

itself and is the best evidence of its content.

        439.    The allegations set forth in Paragraph 439 characterize a lawsuit, which speaks for

itself and is the best evidence of its content.

        440.    The allegations set forth in Paragraph 440 characterize the preamble to the Notice

of Proposed Rulemaking, which speaks for itself and is the best evidence of its content.

        441.    The allegations set forth in Paragraph 441 characterize the Response to Comments

document, which speaks for itself and is the best evidence of its content.

        442.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

442. The allegations set forth in the second and third sentences of Paragraph 442 characterize the

Notice of Proposed Rulemaking, which speaks for itself and is the best evidence of its content. In

response to the allegations set forth in the fourth and fifth sentences of Paragraph 442, Federal

Defendants admit CEQ received a letter from Members of Congress on January 21, 2020

requesting an extension of time, and that CEQ provided a response to that letter on March 4, 2020

        443.    In response to the allegations set forth in the first, second and third sentences of

Paragraph 443, Federal Defendants admit CEQ held two public hearings on the Notice of

Proposed Rulemaking, one in Denver and one in Washington D.C. Federal Defendants admit that

CEQ held two public meetings during its rulemaking process to amend the regulations in 1986.

Federal Defendants admit attendees at the hearings in Denver and Washington D.C. were required

to register in advance, that registration filled quickly, and that speakers each had 3 minutes to




                                                   52
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 54 of 76 Pageid#:
                                  15275



speak. The remainder of the allegations in the first three sentences of Paragraph 443 are denied.

Federal Defendants admit the allegations set forth in the fourth sentence of Paragraph 443.

       444.    Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations set forth in the first sentence of Paragraph 444 and therefore deny them.

Federal Defendants admit the allegation set forth in the second sentence of Paragraph 444 that

groups requested an additional public hearing in the Southeast.

       445.    The allegations set forth in the first, fourth, and fifth sentences of Paragraph 445

characterize comments, which speak for themselves and are the best evidence of their content.

Federal Defendants admit the allegations in the second and third sentences of Paragraph 445.

       446.    The allegations set forth in Paragraph 446 characterize comments, which speak for

themselves and are the best evidence of their content.

       447.    Federal Defendants admit the allegations set forth in Paragraph 447 that certain

Plaintiffs and/or their members and/or their counsel submitted comments on the Notice of

Proposed Rulemaking. The remaining allegations set forth in Paragraph 447 characterize

comments, which speak for themselves and are the best evidence of their content.

       448.    The allegations set forth in Paragraph 448 characterize comments, which speak for

themselves and are the best evidence of their content.

       449.    The allegations set forth in Paragraph 449 characterize comments, which speak for

themselves and are the best evidence of their content.

       450.    The allegations set forth in Paragraph 450 characterize comments, which speak for

themselves and are the best evidence of their content.

       451.    The allegations set forth in Paragraph 451 characterize comments, which speak for

themselves and are the best evidence of their content.




                                                 53
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 55 of 76 Pageid#:
                                  15276



       452.    The allegations set forth in Paragraph 452 characterize comments, which speak for

themselves and are the best evidence of their content.

       453.    The allegations set forth in Paragraph 453 characterize comments, which speak for

themselves and are the best evidence of their content.

       454.    The allegations set forth in Paragraph 454 characterize comments, which speak for

themselves and are the best evidence of their content.

       455.    The allegations set forth in Paragraph 455 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize comments and Executive Order 13807, which

speak for themselves and are the best evidence of their content.

       456.    The allegations set forth in Paragraph 456 characterize comments, which speak for

themselves and are the best evidence of their content.

       457.    The allegations set forth in Paragraph 457 characterize comments, which speak for

themselves and are the best evidence of their content.

       458.    The allegations set forth in Paragraph 458 characterize comments, which speak for

themselves and are the best evidence of their content.

       459.    The allegations set forth in Paragraph 459 characterize comments and evidence in

the record, which speak for themselves and are the best evidence of their content.

       460.    The allegations set forth in Paragraph 460 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize comments, which speak for themselves and are

the best evidence of their content.

       461.    Denied.

       462.    The allegations set forth in Paragraph 462 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize comments, which speak for themselves and are

the best evidence of their content.


                                                 54
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 56 of 76 Pageid#:
                                  15277



       463.    The allegations set forth in Paragraph 463 characterize comments and evidence in

the record, which speak for themselves and are the best evidence of their content.

       464.    The allegations set forth in Paragraph 464 characterize comments and evidence in

the record, which speak for themselves and are the best evidence of their content.

       465.    The allegations set forth in Paragraph 465 characterize comments and evidence in

the record, which speak for themselves and are the best evidence of their content.

       466.    Federal Defendants admit that more than 1.1 million comments were received. The

remaining allegations set forth in Paragraph 466 characterize comments, which speak for

themselves and are the best evidence of their content.

       467.    The allegations set forth in Paragraph 467 characterize comments, which speak for

themselves and are the best evidence of their content.

       468.    The allegations set forth in Paragraph 468 characterize comments, which speak for

themselves and are the best evidence of their content.

       469.    The allegations set forth in Paragraph 469 characterize comments, which speak for

themselves and are the best evidence of their content.

       470.    The allegations set forth in Paragraph 470 characterize comments, which speak for

themselves and are the best evidence of their content.

       471.    The allegations set forth in Paragraph 471 characterize comments, which speak for

themselves and are the best evidence of their content.

       472.    The allegations set forth in Paragraph 472 characterize comments, which speak for

themselves and are the best evidence of their content.

       473.    The allegations set forth in Paragraph 473 characterize comments, which speak for

themselves and are the best evidence of their content.




                                                55
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 57 of 76 Pageid#:
                                  15278



       474.    The allegations set forth in Paragraph 474 characterize comments, which speak for

themselves and are the best evidence of their content.

       475.    The allegations set forth in Paragraph 475 characterize comments, which speak for

themselves and are the best evidence of their content.

       476.    The allegations set forth in Paragraph 476 characterize comments, which speak for

themselves and are the best evidence of their content.

       477.    The allegations set forth in Paragraph 477 characterize comments, which speak for

themselves and are the best evidence of their content.

       478.    The allegations set forth in Paragraph 478 characterize comments, which speak for

themselves and are the best evidence of their content.

       479.    The allegations set forth in Paragraph 479 characterize comments, which speak for

themselves and are the best evidence of their content.

       480.    The allegations set forth in Paragraph 480 characterize comments, which speak for

themselves and are the best evidence of their content.

       481.    The allegations set forth in Paragraph 481 characterize comments, which speak for

themselves and are the best evidence of their content.

       482.    The allegations set forth in Paragraph 482 characterize comments, which speak for

themselves and are the best evidence of their content.

       483.    The allegations set forth in Paragraph 483 characterize comments, which speak for

themselves and are the best evidence of their content.

       484.    The allegations set forth in Paragraph 484 characterize comments, which speak for

themselves and are the best evidence of their content.

       Subsection of the Complaint entitled “Final Rule”




                                                56
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 58 of 76 Pageid#:
                                  15279



       485.    Federal Defendants admit the allegations set forth in Paragraph 485 that CEQ

finalized the Rule approximately four months after the close of the comment period on July 15,

2020. Federal Defendants deny the allegation set forth in Paragraph 485 that CEQ acted in a

rushed manner. The remaining allegations set forth in Paragraph 485 characterize comments,

which speak for themselves and are the best evidence of their content.

       486.    The allegations set forth in Paragraph 486 characterize the President’s

announcement, which speaks for itself and is the best evidence of its content, except that Federal

Defendants deny the allegation set forth in the third sentence of Paragraph 486 that the quoted

portion of the President’s announcement lacks any factual support.

       487.    Denied.

       488.    Denied.

       489.    The allegations set forth in the first sentence of Paragraph 489 characterize the

Response to Comments document, which speaks for itself and is the best evidence of its content.

Federal Defendants deny the remaining allegations set forth in Paragraph 490.

       490.    The allegations set forth in Paragraph 490 characterize the Response to Comments

document, which speaks for itself and is the best evidence of its content.

       491.    The allegations set forth in the first sentence of Paragraph 491 characterize the

Response to Comments document, which speaks for itself and is the best evidence of its content.

Federal Defendants deny the remaining allegations set forth in Paragraph 491.

       492.    Federal Defendants deny the allegations set forth in the first and third sentence of

Paragraph 492. The allegations set forth in the second sentence of Paragraph 492 characterize the

Response to Comments document, which speaks for itself and is the best evidence of its content.




                                                 57
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 59 of 76 Pageid#:
                                  15280



       493.    Federal Defendants deny the allegation set forth in the first sentence of Paragraph

493. Federal Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations set forth in the second sentence of Paragraph 493 and therefore deny them.

       494.    Denied.

       495.    Denied.

       496.    Denied.

       497.    Denied.

       498.    Denied.

       499.    Denied.

       500.    Denied.

       501.    Denied.

       502.    Denied.

       503.    Denied.

       504.    Denied.

       505.    Denied.

       506.    The allegations set forth in Paragraph 506 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a regulatory provision, which speaks for itself

and is the best evidence of its content.

       507.    The allegations set forth in Paragraph 507 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a regulatory provision, which speaks for itself

and is the best evidence of its content.

       508.    The allegations set forth in Paragraph 508 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule, which speaks for itself and is the

best evidence of its content.


                                                 58
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 60 of 76 Pageid#:
                                  15281



       509.    The allegations set forth in Paragraph 509 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the preamble to the Final

Rule, which speak for themselves and are the best evidence of their content.

       510.    The allegations set forth in Paragraph 510 characterize the Final Rule, which

speaks for itself and is the best evidence of its content.

       511.    The allegations set forth in Paragraph 511 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule, which speaks for itself and is the

best evidence of its content.

       512.    The allegations set forth in Paragraph 512 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the preamble to the Final

Rule, which speak for themselves and are the best evidence of their content.

       513.    The allegations set forth in Paragraph 513 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the preamble to the Final

Rule, which speak for themselves and are the best evidence of their content.

       514.    The allegations set forth in Paragraph 514 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the preamble to the Final

Rule, which speak for themselves and are the best evidence of their content.

       515.    The allegations set forth in Paragraph 515 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the Restatement of Torts,

which speak for themselves and are the best evidence of their content.

       516.    The allegations set forth in Paragraph 516 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the preamble to the Final

Rule, which speak for themselves and are the best evidence of their content.




                                                   59
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 61 of 76 Pageid#:
                                  15282



       517.    The allegations set forth in Paragraph 517 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and purported “well-documented

evidence,” which speaks for themselves and are the best evidence of their content.

       518.    The allegations set forth in Paragraph 518 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule and the preamble to the Final

Rule, which speak for themselves and are the best evidence of their content.

       519.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

519. Federal Defendants deny the allegations set forth in the second sentence of Paragraph 519

that CEQ has not provided any guidance on completing their reviews in a more efficient manner.

Federal Defendants aver that CEQ does not have a formal role in the development of agency

budgets, but the CEQ NEPA rule retains the provision (40 C.F.R. § 1507.2) that requires agencies

to have the capability to comply with NEPA and the CEQ NEPA regulations.

       520.    The allegations set forth in Paragraph 520 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Final Rule, which speaks for itself and is the

best evidence of its content.

       521.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

521. The allegations set forth in the second sentence of Paragraph 521 characterize the Regulatory

Impact Analysis, which speaks for itself and is the best evidence of its content.

       522.    The allegations set forth in Paragraph 522 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize the Regulatory Impact Analysis and documents

cited therein, which speak for themselves and are the best evidence of their content.

       523.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

523. The remaining allegations set forth in Paragraph 523 characterize the Regulatory Impact

Analysis, which speaks for itself and is the best evidence of its content.


                                                  60
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 62 of 76 Pageid#:
                                  15283



       524.    The allegations set forth in Paragraph 524 characterize the Regulatory Impact

Analysis, which speaks for itself and is the best evidence of its content.

       525.    The allegations set forth in Paragraph 525 characterize the Regulatory Impact

Analysis, which speaks for itself and is the best evidence of its content.

       526.    The allegations set forth in Paragraph 526 characterize the Regulatory Impact

Analysis, which speaks for itself and is the best evidence of its content.

       527.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

527. The remaining allegations set forth in Paragraph 527 characterize the Regulatory Impact

Analysis, which speaks for itself and is the best evidence of its content.

       528.    Denied.

       529.    Denied.

       530.    Denied.

       531.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

531. The allegations set forth in remainder of Paragraph 531 characterize Congressional Research

Service documents, which speak for themselves and are the best evidence of their content.

       532.    The allegations set forth in Paragraph 532 characterize the Congressional Research

Service documents, which speak for themselves and are the best evidence of their content.

       533.    Federal Defendants deny the allegations set forth in the first sentence of Paragraph

533. The remaining allegations set forth in Paragraph 533 characterize the 1997 Effectiveness

Study, which speaks for itself and is the best evidence of its content.

       534.    Denied.

       535.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

535. The allegations set forth in the second sentence of Paragraph 535 characterize the Final Rule,

which speaks for itself and is the best evidence of its content. The allegations set forth in the third


                                                  61
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 63 of 76 Pageid#:
                                  15284



sentence of Paragraph 535 constitute Plaintiffs’ conclusions of law, to which no response is

required.

            SECTION OF THE COMPLAINT ENTITLED “LEGAL BACKGROUND”

       Subsection of the Complaint entitled “Administrative Procedure Act”

       536.    The allegations set forth in Paragraph 536 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize judicial decisions, which speak for themselves

and are the best evidence of their content.

       537.    The allegations set forth in Paragraph 537 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize judicial decisions, which speak for themselves

and are the best evidence of their content.

       538.    The allegations set forth in Paragraph 538 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.

       539.    The allegations set forth in Paragraph 539 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize judicial decisions, which speak for themselves

and are the best evidence of their content.

       540.    The allegations set forth in Paragraph 540 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       541.    The allegations set forth in Paragraph 541 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.




                                                 62
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 64 of 76 Pageid#:
                                  15285



       542.    The allegations set forth in Paragraph 542 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.

       543.    The allegations set forth in Paragraph 543 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize judicial decisions, which speak for themselves

and are the best evidence of their content.

       544.    The allegations set forth in Paragraph 544 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize judicial decisions, which speak for themselves

and are the best evidence of their content.

       545.    The allegations set forth in Paragraph 545 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision and a statutory provision,

each of which speaks for itself and is the best evidence of its content.

       546.    The allegations set forth in Paragraph 546 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.

       547.    The allegations set forth in Paragraph 547 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision and judicial decisions,

which speak for themselves and are the best evidence of their content.

       548.    The allegations set forth in Paragraph 548 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision and a judicial decision,

each of which speaks for itself and is the best evidence of its content.

       549.    The allegations set forth in Paragraph 549 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision and judicial decisions,

which speak for themselves and are the best evidence of their content.


                                                  63
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 65 of 76 Pageid#:
                                  15286



       Subsection of the Complaint entitled “National Environmental Policy Act”

       550.    The allegations set forth in Paragraph 550 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       551.    The allegations set forth in Paragraph 551 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       552.    The allegations set forth in Paragraph 552 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, a statutory provision, and a

regulatory provision, each of which speaks for itself and is the best evidence of its content.

       553.    The allegations set forth in Paragraph 553 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize judicial decisions, which speak for themselves

and are the best evidence of their content.

       554.    The allegations set forth in Paragraph 554 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       555.    The allegations set forth in Paragraph 555 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.

       556.    The allegations set forth in Paragraph 556 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.




                                                 64
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 66 of 76 Pageid#:
                                  15287



       557.     The allegations set forth in Paragraph 557 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision and a statutory provision,

each of which speaks for itself and is the best evidence of its content.

       558.     The allegations set forth in Paragraph 558 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       559.     The allegations set forth in Paragraph 559 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a judicial decision, which speaks for itself and

is the best evidence of its content.

              SECTION OF THE COMPLAINT ENTITLED “CLAIMS FOR RELIEF”

         SECTION OF THE COMPLAINT ENTITLED “FIRST CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Arbitrary and Capricious Policy Reversal”

       560.     Federal Defendants restate their responses to preceding Paragraphs.

       561.     Denied.

       562.     The allegations set forth in Paragraph 562 characterize a judicial decision, which

speaks for itself and is the best evidence of its content.

       563.     The allegations set forth in Paragraph 563 characterize a judicial decision, which

speaks for itself and is the best evidence of its content.

       564.     Denied.

       565.     Denied.

       566.     Denied.

       567.     Denied.

       568.     Denied.


                                                   65
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 67 of 76 Pageid#:
                                  15288



       569.    Denied.

       570.    Denied.

       571.    Denied.

       572.    Denied.

       SECTION OF THE COMPLAINT ENTITLED “SECOND CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Explanation that Runs Counter to the Evidence before the Agency”

       573.    Federal Defendants restate their responses to preceding Paragraphs.

       574.    The allegations set forth in Paragraph 574 characterizes judicial decisions, which

speak for themselves and are the best evidence of their content.

       575.    Denied.

       576.    Denied.

       577.    The allegations set forth in the first sentence of Paragraph 577 constitute Plaintiffs’

conclusions of law, to which no response is required. Federal Defendants deny the remaining

allegations set forth in Paragraph 577.

       578.    The allegations set forth in the first sentence of Paragraph 578 characterize a

Federal Register notice, which speaks for itself and is the best evidence of its content. Federal

Defendants deny the remaining allegations set forth in Paragraph 578.

       579.    Denied.

       580.    Denied.

                SECTION OF THE COMPLAINT ENTITLED “THIRD CLAIM”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Unlawful Reliance on Factors not Intended by Congress”

       581.    Federal Defendants restate their responses to preceding Paragraphs.


                                                 66
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 68 of 76 Pageid#:
                                  15289



       582.    The allegations set forth in the first and third sentences of Paragraph 582

characterizes judicial decisions, which speak for themselves and are the best evidence of their

content. The allegations set forth in the second sentence of Paragraph 582 characterize a statutory

provision, which speaks for itself and is the best evidence of its content.

       583.    The allegations set forth in Paragraph 583 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       584.    Denied.

       585.    Denied.

       586.    The allegations set forth in Paragraph 586 constitute Plaintiffs’ conclusions of law,

to which no response is required, and characterize a statutory provision, which speaks for itself

and is the best evidence of its content.

       587.    Denied.

       588.    Denied.

       SECTION OF THE COMPLAINT ENTITLED “FOURTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Arbitrary and Capricious Failure to Consider Relevant Factors”

       589.    Federal Defendants restate their responses to preceding Paragraphs.

       590.    The allegations set forth in Paragraph 590 characterize judicial decisions, which

speak for themselves and are the best evidence of their content.

       591.    Denied.

       592.    Denied.

       593.     The allegations set forth in Paragraph 593 constitute Plaintiffs’ conclusions of law,

to which no response is required.


                                                  67
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 69 of 76 Pageid#:
                                  15290



       594.    The allegations set forth in the first sentence of Paragraph 594 constitute Plaintiffs’

conclusions of law and characterize a statutory provision, which speaks for itself and is the best

evidence of its content. Federal Defendants deny the allegations set forth in the second sentence

of Paragraph 594.

       595.    Denied.

         SECTION OF THE COMPLAINT ENTITLED “FIFTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Arbitrary and Capricious Failure to Consider Reliance Interests”

       596.    Federal Defendants restate their responses to preceding Paragraphs.

       597.    The allegations set forth in Paragraph 597 characterize a judicial decision, which

speaks for itself and is the best evidence of its content.

       598.    Denied.

       599.    The allegations set forth in the first and second sentences of Paragraph 599

constitute Plaintiffs’ conclusions of law, to which no response is required. Federal Defendants

deny the allegations set forth in the third sentence of Paragraph 599.

       600.    The allegations set forth in the first sentence of Paragraph 600 constitute Plaintiffs’

conclusions of law, to which no response is required. Federal Defendants deny the allegations set

forth in the second sentence of Paragraph 600.

       601.    The allegations set forth in the first sentence of Paragraph 601 constitute Plaintiffs’

conclusions of law, to which no response is required. Federal Defendants deny the allegations set

forth in the second sentence of Paragraph 601.

       602.    The allegations set forth in the first and second sentences of Paragraph 602

constitute Plaintiffs’ conclusions of law, to which no response is required. Federal Defendants

deny the allegations set forth in the third sentence of Paragraph 602.


                                                   68
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 70 of 76 Pageid#:
                                  15291



       603.    Denied.

       604.    Denied.

       605.    Denied.

       606.    Denied.

        SECTION OF THE COMPLAINT ENTITLED “SIXTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Arbitrary and Capricious Failure to Respond to Relevant and Significant Comments”

       607.    Federal Defendants restate their responses to preceding Paragraphs.

       608.    The allegations set forth in Paragraph 608 characterize judicial decisions, which

speak for themselves and are the best evidence of their content.

       609.    Denied.

       610.    Federal Defendants admit the allegations set forth in the first sentence of Paragraph

610. Federal Defendants deny the allegations set forth in the second sentence of Paragraph 610.

       611.    Denied.

       612.    Denied.

       613.    Denied.

       614.    Denied.

      SECTION OF THE COMPLAINT ENTITLED “SEVENTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Arbitrary and Capricious Failure to Consider Obvious Alternatives”

       615.    Federal Defendants restate their responses to preceding Paragraphs.

       616.    The allegations set forth in Paragraph 616 characterize judicial decisions, which

speak for themselves and are the best evidence of their content.




                                                69
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 71 of 76 Pageid#:
                                  15292



       617.    The allegations set forth in Paragraph 617 characterize judicial decisions,

respectively, which speak for themselves and are the best evidence of their content.

       618.    Denied.

       619.    Denied.

        SECTION OF THE COMPLAINT ENTITLED “EIGHTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Retroactive Application of Notice and Comment Rulemaking”

       620.    Federal Defendants restate their responses to preceding Paragraphs.

       621.    The allegations set forth in Paragraph 621 characterize judicial decisions, which

speak for themselves and are the best evidence of their content.

       622.    Denied.

       623.    Denied.

       624.    Denied.

         SECTION OF THE COMPLAINT ENTITLED “NINTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Violation of the Administrative Procedure Act –

       Failure to Demonstrate that the New Policy is Consistent with the Governing Statute”

       625.    Federal Defendants restate their responses to preceding Paragraphs.

       626.    The allegations set forth in the first sentence of Paragraph 626 characterize a

judicial decision, which speaks for itself and is the best evidence of its content. Federal

Defendants deny the allegations set forth in the second sentence of Paragraph 626.

       627.    Denied.

       Subsection of the Complaint entitled “A) Environmental Effects”

       628.    Denied.




                                                  70
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 72 of 76 Pageid#:
                                  15293



       629.    The allegations set forth in the first half of the first sentence of Paragraph 629

characterize the CEQ NEPA rule, which speaks for itself and is the best evidence of its content.

The remaining allegations set forth in Paragraph 629 characterize a provision of the prior

regulations, 40 C.F.R. § 1508.8(b), which speaks for itself and is the best evidence of its content.

       630.    The allegations set forth in Paragraph 630 purport to quote and characterize the

CEQ NEPA rule, which speaks for itself and is the best evidence of its content.

       631.    The allegations set forth in the first sentence of Paragraph 631 constitute Plaintiffs’

conclusions of law, to which no response is required. Federal Defendants deny the allegations set

forth in the second sentence of Paragraph 631.

       632.    Denied.

       Subsection of the Complaint entitled “B) Alternatives”

       633.    Denied.

       634.    The allegations set forth in the first and third sentences of Paragraph 634 constitute

Plaintiffs’ conclusions of law, to which no response is required. The allegations set forth in the

second and fourth sentences of Paragraph 634 characterize a statutory provision and judicial

decisions, respectively, which speak for themselves and are the best evidence of their content.

       635.    Denied.

       Subsection of the Complaint entitled “C) Federal Actions Requiring Review”

       636.    Denied.

       637.    The allegations set forth in the first and second sentences of Paragraph 637 are

denied. The allegations set forth in the third sentence of Paragraph 637 characterize judicial

decisions, which speak for themselves and are the best evidence of their content

       638.    Denied.




                                                  71
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 73 of 76 Pageid#:
                                  15294



       Subsection of the Complaint entitled “D) Allowing actions to proceed during the NEPA

       process”

       639.   Denied.

       640.   Denied.

       641.   Denied.

       642.   Denied.

       Subsection of the Complaint entitled “E) Excluding Federal Financial Assistance from

       NEPA Review”

       643.   Denied.

       644.   Denied.

       645.   Denied.

       Subsection of the Complaint entitled “F) Comment Specificity Requirements that

       Disregard Important Types of Impacts”

       646.   Denied.

       647.   Denied.

       648.   Denied.

       649.   Denied.

        SECTION OF THE COMPLAINT ENTITLED “TENTH CLAIM FOR RELIEF”

       Subsection of the Complaint entitled “Changes that are Outside CEQ’s Lawful Authority”

       650.   Denied.

       651.   The allegations set forth in Paragraph 651 constitute Plaintiffs’ conclusions of law,

to which no response is required.

       652.   Denied.

       653.   Denied.


                                                72
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 74 of 76 Pageid#:
                                  15295



          654.     Denied.

          655.     Denied.

          656.     Denied.

                 SECTION OF THE COMPLAINT ENTITLED “PRAYER FOR RELIEF”

          The allegations set forth in this section of the Complaint constitute Plaintiffs’ requests for

relief, to which no response is required. Federal Defendants deny that Plaintiffs are entitled to any

relief.

                                            GENERAL DENIAL

          Federal Defendants deny each and every allegation of the Complaint not specifically

admitted in their responses to the Complaint’s specific Paragraphs, set forth above. To the extent

that any allegations of fact in the Complaint remain unanswered, Federal Defendants deny such

allegations.

                                                 DEFENSES

          1.       All or part of Plaintiffs’ asserted claims are not ripe.

          2.       All or some of Plaintiffs have failed to establish their standing under the

Administrative Procedure Act, 5 U.S.C. § 702, as a “person suffering legal wrong because of

agency action” and/or as a person “adversely affected or aggrieved by agency action within the

meaning of a relevant statute.”

          3.       All or some of Plaintiffs have failed to establish their standing under Article III of

the U.S. Constitution.

          4.       All or part of Plaintiffs’ asserted claims do not state a claim upon which relief can

be granted.




                                                      73
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 75 of 76 Pageid#:
                                  15296



       5.      Federal Defendants reserve the right to raise any defense–including, but not limited

to, those expressly found in Federal Rules of Civil Procedure 8(c) and 12–that may be supported

as this case proceeds.

       Respectfully submitted this 4th day of November, 2020,
 DANIEL P. BUBAR                                 JEFFREY BOSSERT CLARK
 Acting United States Attorney                   Assistant Attorney General
                                                 JONATHAN BRIGHTBILL
 /s/ Krista Frith                                Principal Deputy Assistant Attorney General
 Assistant United States Attorney                PAUL E. SALAMANCA
 Virginia Bar No. 89088                          Deputy Assistant Attorney General
 United States Attorney’s Office
 P.O. Box 1709                                   /s/ Barclay T. Samford
 Roanoke, VA 24008                               BARCLAY T. SAMFORD
 TEL (540) 857-2250                              NM State Bar No. 12323
 FAX (540) 857-2614                              Senior Attorney
 Krista.frith@usdoj.gov                          U.S. Department of Justice
                                                 Environment and Natural Resources Division
                                                 Natural Resources Section
                                                 999 18th Street, South Terrace, Suite 370
                                                 Denver, CO 80202
                                                 Tel: (303) 844-1475
                                                 E-mail: clay.samford@usdoj.gov

                                                 ALLEN M. BRABENDER
                                                 Attorney
                                                 U.S. Department of Justice
                                                 Environment and Natural Resources Division
                                                 Appellate Section
                                                 Post Office Box 7415
                                                 Washington, D.C. 20044
                                                 Tel: (202) 514-5316
                                                 E-mail: allen.brabender@usdoj.gov

                                                 STEVEN W. BARNETT
                                                 Attorney
                                                 U.S. Department of Justice
                                                 Environment and Natural Resources Division
                                                 Law and Policy Section
                                                 Post Office Box 7415
                                                 Washington, D.C. 20044
                                                 Tel: (202) 514-1442
                                                 E-mail: steven.barnett@usdoj.gov



                                                74
Case 3:20-cv-00045-JPJ-PMS Document 104 Filed 11/04/20 Page 76 of 76 Pageid#:
                                  15297




                                       MATTHEW R. OAKES
                                       Senior Counsel
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Law and Policy Section
                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-1442
                                       E-mail: matthew.oakes@usdoj.gov

                                       CLARE BORONOW
                                       Trial Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Natural Resources Section
                                       999 18th Street, South Terrace, Suite 370
                                       Denver, CO 80202
                                       Tel: (303) 844-1362
                                       E-mail: clare.boronow@usdoj.gov




                                      75
